              Case 1:19-cv-02044-RDB Document 20 Filed 02/21/20 Page 1 of 2



                           IN THE UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF MARYLAND
                                      (Northern Division)

BRYON MARSHALL II,                           *

                   Plaintiff                 *
         v.                                          Civil Action No. 1:19-CV-02044-BPG
                                             *
JOSHUA M. HALL, et al.
                                             *
                   Defendants
                                             *

*        *         *       *     *    *      *       *       *      *       *       *         *


                               NOTICE OF ENTRY OF APPEARANCE


         Please enter the appearance of Stuart R. Goldberg of Baker, Donelson, Bearman,

Caldwell & Berkowitz, PC, as additional counsel for Defendants Joshua M. Hall and Michael S.

Vaughn in the above-captioned case. I certify that I am admitted to practice in this court.

                                             Respectfully submitted,

                                             /s/
                                             Stuart R. Goldberg, Fed. Bar No. 21236
                                             sgoldberg@bakerdonelson.com
                                             BAKER, DONELSON, BEARMAN,
                                             CALDWELL & BERKOWITZ, P.C.
                                             100 Light Street
                                             Baltimore, Maryland 21202
                                             Phone: 410-862-1339
                                             Fax: 410-547-0699
                                             Attorneys for Defendants Joshua M. Hall and
                                             Michael S. Vaughn




4844-4497-0165v1
              Case 1:19-cv-02044-RDB Document 20 Filed 02/21/20 Page 2 of 2



                           IN THE UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF MARYLAND
                                      (Northern Division)

BRYON MARSHALL II,                          *

                   Plaintiff                *
         v.                                         Civil Action No. 1:19-CV-02044-BPG
                                            *
JOSHUA M. HALL, et al.
                                            *
                   Defendants
                                            *

*        *         *       *    *      *    *       *      *       *      *       *      *

                                    CERTIFICATE OF SERVICE

         I HEREBY CERTIFY that on this 21st day of February, 2020, a copy of the foregoing
Notice of Entry of Appearance was filed with the United States District Court for the District of
Maryland by electronic filing. All counsel of record are being served by the Court's electronic
filing system.



                                            Respectfully submitted,


                                            /s/
                                            Stuart R. Goldberg, Fed. Bar No. 21236
                                            sgoldberg@bakerdonelson.com
                                            BAKER, DONELSON, BEARMAN,
                                            CALDWELL & BERKOWITZ, P.C.
                                            100 Light Street
                                            Baltimore, Maryland 21202
                                            Phone: 410-862-1339
                                            Fax: 410-547-0699
                                            Attorneys for Defendants Joshua M. Hall and
                                            Michael S. Vaughn




                                                2
4844-4497-0165v1
